DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18 and 24-29, drawn to a formulation delivery system and method of use, classified in A61L 15/425.
II. Claims 19-23, drawn to a method of additively manufacturing a device, classified in B33Y 80/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the formulation delivery system can be made by another and materially different process, such as by compressing a foam instead of by additive manufacturing.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Andrew Loughlin on 07/12/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18 and 24-29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 13 is objected to because the language “in a fluidic communication” should read “in fluidic communication”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10-14, 16, 18, and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 10, 11, and 16 recite the limitation “a length of the porous formulation storage cushion”. However, “a length of the porous formulation storage cushion” is recited in Claim 1. It is unclear if this length is the same length or a different length than the length recited in Claim 1. For the purpose of compact prosecution, all instances of “a length” are interpreted to refer to the same length.
Claim 12 recites the limitation “a first portion having a plurality of pores”. It is unclear if this “a plurality of pores” is the same “a plurality of pores” recited in Claim 1 or if they are different pores. For the purpose of compact prosecution, both instances of “a plurality of pores” are interpreted as referring to the same plurality of pores.
Claim 13 recites the limitation “a formulation”. It is unclear if this is the same formulation recited in Claim 1 or a different formulation. For the purpose of compact prosecution, both instances of “a formulation” are interpreted as referring to the same formulation. Claim 14 is also rejected based on its dependency on Claim 13.
Claim 18 recites the limitation "the lattice" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, Claim 18 is being interpreted as depending upon Claim 17.
Claim 24 recites the limitation “a plurality of pores” in line 3 and also “pores” in line 5. The instance of “the plurality of pores” recited in line 7 is unclear as it is ambiguous which set of pores are being referred to – the “a plurality of pores” or the “pores”. For the purpose of compact prosecution, “the plurality of pores” is interpreted to refer to only the “a plurality of pores” referred to in line 3. Claims 25-29 are also rejected based on their dependency on Claim 24.
Claim 26 recites the limitation “a plurality of pores”, which is already recited in Claim 24. It is unclear if these limitations refer to the same “a plurality of pores” or different set of pores. For the purpose of compact prosecution, the “a plurality of pores” are interpreted as referring to the same plurality of pores. Claims 27 and 28 are also rejected based on their dependency on Claim 26.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-11, 13, 14, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guay (US 2009/0180826).
Regarding Claim 1, Guay discloses a formulation delivery system (applicator 30, Fig. 3), comprising:
a porous applicator (see Image 1) configured to absorb a formulation (fluid within fluid reservoir 36, Fig. 3; ¶ [0048, 0052]); and
a porous formulation storage cushion defining a plurality of pores (see Image 1) configured to absorb the formulation (¶ [0048, 0052]),
wherein the plurality of pores (see Image 1) is configured to define a capillary force gradient along a length of the porous formulation storage cushion (see Image 1; ¶ [0046-0048, 0055]).

    PNG
    media_image1.png
    843
    584
    media_image1.png
    Greyscale

Image 1: Annotated Figs. 3 and 4 of Guay
Regarding Claim 24, Guay discloses a method of transporting a formulation (fluid within fluid reservoir 36, Fig. 3; ¶ [0048, 0052]), the method comprising:
transporting the formulation (fluid within fluid reservoir 36, Fig. 3) from a base portion of a porous formulation storage cushion (see Image 1; the base portion is the bottom of the porous formulation storage cushion) through a plurality of pores to an application surface of the porous formulation storage cushion by capillary action (see Image 1; the application surface of the porous formulation storage cushion is the topmost surface of the porous formulation storage cushion; ¶ [0046-0048, 0055]); and
transporting the formulation (fluid within fluid reservoir 36, Fig. 3) from the application surface (topmost surface of porous formulation storage cushion, see Image 1) through pores of a porous applicator (see Image 1; ¶ [0048]);
wherein the plurality of pores is configured to define a capillary force gradient along a length of the porous formulation storage cushion (see Image 1; ¶ [0046-0048, 0055]).
Regarding Claim 2, Guay is silent whether the porous formulation storage cushion comprises an additively manufactured porous structure.
However, the claim limitation, “an additively manufactured porous structure” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Therefore, since Guay discloses a porous formulation storage cushion that has a porous structure (as seen in Image 1 and described in ¶ [0046-0048, 0055]), Guay teaches the structure of the claim.
Regarding Claims 3 and 25, Guay discloses the porous formulation storage cushion defines a first plurality of pores and a second plurality of pores, the second plurality of pores having a pore configuration, capillary force gradient, pore density, or fluid passage density different from the first plurality of pores (¶ [0055]; as seen in Fig. 4, the pore size changes along the porous formulation storage cushion such that there is a first plurality of small pores and a second plurality of large pores, and the capillary force gradient changes as the pore size changes).
Regarding Claim 4, Guay discloses the porous formulation storage cushion (see Image 1) is carried by a body portion (holder 34, Fig. 3) of the formulation delivery system (30, Fig. 3).
Regarding Claim 5, Guay is silent whether the porous formulation storage cushion comprises a porous sintered material.
However, the claim limitation, “a porous sintered material” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Therefore, since Guay discloses a porous formulation storage cushion that has a porous structure (as seen in Image 1 and described in ¶ [0046-0048, 0055), Guay teaches the structure of the claim.
Regarding Claim 9, Guay discloses the plurality of pores is configured to provide a fluidic connection between the porous applicator and the formulation when the porous applicator is in contact with an application surface of the porous formulation storage cushion (see Image 1; the application surface of the porous formulation storage cushion is the topmost surface of the porous formulation storage cushion; ¶ [0048]).
Regarding Claim 10, Guay discloses a size of individual pores of the plurality of pores defines a pore-size gradient along a length of the porous formulation storage cushion (as seen in Image 1; ¶ [0055]).
Regarding Claim 11, Guay discloses a density of pores of the plurality of pores defines a pore-density gradient along a length of the porous formulation storage cushion (as seen in Image 1; ¶ [0035] indicates the pore density increases as the pore size decreases, and as such there will be a pore density gradient along the foams seen in Fig. 4).
Regarding Claim 13, Guay discloses a formulation (fluid within fluid reservoir 36, Fig. 3; ¶ [0048, 0052]) carried by the body portion (34, Fig. 3) and in a fluidic communication with the plurality of pores (see Image 1; ¶ [0048, 0052]).
Regarding Claim 14, Guay discloses the plurality of pores is configured to wick the formulation through a capillary action (¶ [0048, 0055]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Guay (US 2009/0180826) in view of Roorda (US 2008/0057103).
Regarding Claim 2, Guay is silent whether the porous formulation storage cushion comprises an additively manufactured porous structure.
Roorda teaches a medical device that releases an active agent, thus being in the same field of endeavor of applicators that apply fluid to a body. Roorda teaches a porous body that is made via 3D printing, which is a type of additive manufacturing (¶ [0139]). 3D printing is well known and provides a quick method of manufacturing (¶ [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porous formulation storage cushion of Guay to comprise an additively manufactured porous structure, as taught by Roorda. Using additive manufacturing, such as 3D printing, is well known and provides a quick method of manufacturing (as taught by Roorda ¶ [0139]). This rejection is an alternative rejection to the above rejection of Claim 2.
Regarding Claim 5, Guay is silent whether the porous formulation storage cushion comprises a porous sintered material.
Roorda teaches a porous body that is made via a sintering process (¶ [0132-0135]).
Therefore, it would have been obvious to modify the porous formulation storage cushion of Guay to comprise a porous sintered material, as taught by Roorda. Roorda indicates that sintering is known in the art to be a method of manufacturing porous bodies and as such, one of ordinary skill in the art would have found it obvious to utilize sintering (as motivated by Roorda ¶ [0132-0135]). This rejection is an alternative rejection to the above rejection of Claim 5.
Claim(s) 6-8, 16-18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Guay (US 2009/0180826) in view of Harris et al (WO 2018/231537).
Regarding Claims 6-8 and 29, Guay is silent whether the porous formulation storage cushion comprises a plurality of filaments, and wherein interstices between individual filaments of the plurality of filaments define the plurality of pores, and wherein a thickness of filaments of the plurality of filaments varies along a length of the porous formulation storage cushion, and wherein the plurality of pores defined by the plurality of filaments is configured to provide a directional wicking of the formulation through the plurality of pores.
Harris teaches a cushioned disk for releasing cosmetic compositions (¶ [0018-0020]), thus being in the same field of endeavor, with a porous formulation storage cushion (gradient density reservoir 203, Fig. 2; ¶ [0071, 0078]) comprising a plurality of filaments (¶ [0071-0078]), and wherein interstices between individual filaments of the plurality of filaments define the plurality of pores (¶ [0078]). The filaments within the different layers of the gradient density reservoir can be modified in multiple ways to adjust the fluid transfer through the reservoir as needed (¶ [0074-0081]). Specifically, the thickness of the filaments varies along a length of the porous formulation storage cushion (203, Fig. 2; ¶ [0081] indicates the density can be manipulated by manipulating fiber diameter, and since the density in 203a is different from the density of 203b, the fiber diameters would be different and would therefore vary along a length of the device). The pores formed by the filaments are configured to provide a directional wicking of fluid through the pores (¶ [0071-0073]).
Therefore, it would have been obvious to modify the porous formulation storage cushion to comprise a plurality of filaments, and wherein the interstices between individual filaments of the plurality of filaments define the plurality of pores, wherein a thickness of filaments of the plurality of filaments varies along a length of the porous formulation storage cushion, and wherein the plurality of pores defined by the plurality of filaments is configured to provide a directional wicking of the formulation through the plurality of pores as taught by Harris. The filaments of the different layers of the formulation storage cushion can be modified in multiple ways, such as density and diameter, to adjust the fluid transfer through the formulation storage cushion as needed (as taught by Harris ¶ [0074-0081]), which will provide more control over the capillary action than using the foam of Guay.
Regarding Claims 16-18, Guay is silent whether the porous formulation storage cushion varies in stiffness across a length of the porous formulation storage cushion, wherein an application surface of the porous formulation storage cushion comprises a porous lattice configured to contact the porous applicator, and wherein the lattice has a stiffness different than a stiffness of other portions of the porous formulation delivery storage cushion.
Harris teaches a cushioned disk for releasing cosmetic compositions (¶ [0018-0020]) with a porous formulation storage cushion (layers 194 and 196, Fig. 1J) that varies in stiffness across a length of the porous formulation storage cushion (¶ [0057]; the fibers forming the middle layer of the disk has a larger fiber diameter as well as a higher fiber density, and therefore layer 194 will have a higher stiffness than layer 196). Layer 194 is considered the application surface of the porous formulation storage cushion, which is the combination of layer 194 and layer 196. Since layer 194 is made of a fiber matrix, it can be considered a porous lattice (¶ [0057]). Layer 194, as the application surface, is configured to contact with porous applicator which is layer 192 (Fig. 1J). Increasing the fiber density increases the capillarity of the layer, allowing the material to more easily wick a formulation (¶ [0081]).
Therefore, it would have been obvious to modify the porous formulation storage cushion to vary in stiffness across a length of the porous formulation storage cushion, wherein an application surface of the porous formulation storage cushion comprises a porous lattice configured to contact the porous applicator, wherein the lattice has a stiffness different than a stiffness of other portions of the porous formulation delivery storage cushion, as taught by Harris (Fig. 1J, ¶ [0057]). Having an application surface of the porous formulation storage cushion comprising a porous lattice that has a different stiffness than the rest of the device allows the application surface to have a different fiber density and therefore improve the wicking functionality of the application surface, improving fluid delivery (as motivated by Harris ¶ [0081]).
Claim(s) 12, 15, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Guay (US 2009/0180826) in view of Losier (US 6030138).
Regarding Claims 12, 15, 26, and 27, Guay is silent whether an application surface of the porous storage formulation cushion defines a first portion having a plurality of pores configured to place the porous applicator in fluidic contact with the formulation and a second portion free of pores, and wherein the porous formulation storage cushion is configured to load a first portion of the porous applicator with a first amount of formulation and to load a second portion of the porous applicator with a second amount of formulation different than the first amount.
Losier teaches a cosmetic applicator, thus being in the same field of endeavor, with a porous applicator (22, Fig. 3) surrounded by a substantially nonporous frame (21, Fig. 3, Col. 3 lines 24-36). The nonporous surrounding frame does not transport a substantial amount of formulation (Col. 3 lines 24-36). Since the edges of applicators tend to deliver a product that is not effectively used, having a nonporous surrounding frame reduces waste (Col. 1 lines 29-34).
Therefore, it would have been obvious to modify the application surface of the porous storage formulation cushion of Guay to have a first portion having a plurality of pores configured to place the porous applicator in fluidic contact with the formulation and a second portion free of pores surrounding the first portion, wherein the porous formulation storage cushion is configured to load a first portion of the porous applicator with a first amount of formulation and to load a second portion of the porous applicator with a second amount of formulation different than the first amount, as taught by Losier (Col. 1 lines 29-34; Col. 3 lines 24-36). The perimeter of the porous applicator will have a second amount of formulation that is near zero delivered by the non-porous portion of the application surface of the porous storage formulation cushion of Guay/Losier. This reduces the waste from the applicator by not delivering product that is not effectively used (as motivated by Losier Col. 1 lines 29-34).
Regarding Claim 28, Guay further discloses loading of the porous applicator is defined, at least in part, by the capillary force gradient (¶ [0046-0048, 0055]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA ARBLE/           Primary Examiner, Art Unit 3781